 Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

DANIEL J. CORN,                                             CIVIL CASE NO.
     Plaintiff,

VS.


STAMFORD HEALTH,INC.,
    Defendant.                                              FEBRUARY 26,2019

                                        COMPLAINT

  I.      PRELIMINARY STATEMENT

       1. The plaintiff, Daniel J. Cohn, brings this action against his former employer, the

          defendant, Stamford Health, Inc., pursuant to Title VII of the Civil Rights Act of

          1964, as amended, in which he seeks declaratory, injunctive and equitable relief, and

          compensatory damages, and costs and attorney fees for the hostile work environment

          to which he was subjected, which was permeated by derogatory comments of a

          racial, ethnic and sexual nature created by the plaintiff's supervisor.

       2. Additionally, the plaintiff, Daniel J. Cohn, brings this action against his former

          employer, the defendant, Stamford Health, Inc., pursuant to the Connecticut Fair

          Employment Practices Act, §46a-60(b)(1)in which he seeks declaratory, injunctive

          and equitable relief, and compensatory damages, and costs and attorney fees for the

          hostile work environment to which he was subjected, which was permeated by

          derogatory comments of a racial, ethnic and sexual nature created by the plaintiffs

          supervisor.
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 2 of 17




II.      JURISDICTION

      3. This action arises under Title VII ofthe Civil Rights Act of 1964,42 U.S.C. §2000e,

         et seq., and the Civil Rights Act of 1991,42 U.S.C. §1981a.

      4, Jurisdiction is invoked pursuant to Title 28 U.S.C. § 1331, Title 28 U.S.C. §

          1343(a)(3), Title 28 U.S.C. § 1343(a)(4), Title 28 U.S.C. § 2201(a), and Title 42

         U.S.C.§2000e-5(~.

      5. All conditions precedent to jurisdiction under Section 706 of Title VII of the Civil

         Rights Act of 1964, Title 42 U.S.C. §2000e-5(x(3), have occurred or have been

         complied with in the following manner:

             i. A charge of employment discrimination on the basis of hostile work

                 environment leading to the plaintiff's constructive discharge was filed with

                 both the State of Connecticut Commission on Human Rights and

                 Opportunities and with the United States Equal Employment Opportunity

                 Commission, which filing to State of Connecticut Commission on Human

                 Rights and Opportunities was within 180 days, and with the United States

                 Equal Employment Opportunity Commission within 300 days ofthe

                 commission of the unlawful employment practices alleged therein;

             ii. On February 5, 2019, the plaintiff was issued a "Dismissal and Notice of

                 Rights " by the United States Equal Employment Opportunity Commission.

                 Exhibit 1.

             iii. On December 11, 2018, the plaintiff was issued a "Release of Jurisdiction"
                                           2
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 3 of 17




                   by the State of Connecticut Commission on Human Rights and

                   Opportunities. Exhibit 2.

       6. Declaratory, injunctive, compensatory and equitable relief is sought pursuant to Title

           28 U.S.C. §2201, §2202 and Title 42 U.S.C. §2000e-5(g).

       7. Costs and attorney fees may be awarded pursuant to Title 42 U.S.C. §2000e-5(k),

           and Title 42 U.S.C. §1988.

III.      VENUE

       8. This action properly lies in the District of Connecticut pursuant to Title 42 U.S.C.

           §2000e-5(x(3), because the unlawful employment practices of which the plaintiff

          complains were committed in this judicial district.

IV.       PARTIES

       9. The plaintiff is a citizen of the United States and resides in the State of Connecticut.

       10.The plaintiff is an "employee" as defined by Title VII ofthe Civil Rights Act of 1964,

          as amended.

       11. The defendant is a non-stock corporation organized and existing under the laws of

          the State of Connecticut.

       12. The defendant employs more than fifteen individuals.

       13. The defendant is a person within the meaning of Section 701(a) of Title VII of the

          Civil Rights Act of 1964, Title 42 U.S.C. §2000e(a).

       14. The defendant is an employer within the meaning of Section 701(b)of Title VII ofthe

          Civil Rights Act of 1964, Title 42 U.S.C. §2000e(b).
                                               3
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 4 of 17




V.      STATEMENT OF FACTS

 15. On or about January 15, 2018, the defendant hired the plaintiff as its Clinical Contracts

     Administrator.

16. On March 5, 2018, the plaintiff resigned from his employment with the defendant

     because of the severe and pervasive harassment to which he was subjected by his

     supervisor, which created a hostile work environment within which he was forced to

     work.

17. During the plaintiff's employment with the defendant, John Moreno ("Moreno") was the

     Executive Director ofthe defendant's Materials Management Department.

18. During the plaintiff's employment with the defendant, John Piper ("Piper"), the

     defendant's Purchasing Manager, was the plaintiff's immediate supervisor.

19. From the very start of his employment with the defendant, Moreno subjected the plaintiff

     to a hostile work environment based on race, sex and ethnicity.

20. From the beginning ofthe plaintiff's employment, and continuing until his constructive

     discharge, the plaintiff was subjected to unwelcomed advances and comments of an overt

     sexual nature by his supervisor, Moreno.

21. The defendant knew of Moreno's propensity of making advances and comments of a

     sexual nature to its employees and took no meaningful action to prohibit Moreno's

     behavior.

22. Before he commenced his employment with the defendant, the plaintiff was interviewed

     by Moreno on December 12, 2017, during which interview, Moreno spent considerable
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 5 of 17




   time talking about drinking and, specifically, different types of alcohol, repeatedly asking

   the plaintiff if he drank, asserting that"we work hard, and play hard."

23. On two different occasions, during the week of February 12, 2018, Moreno asked the

   plaintiff,"when are we going out drinking together,just the two of us."

24. Repeatedly throughout February 2018, Moreno would ask the plaintiff to take a ride with

   him in his car.

25. Sometime during the week of January 29,2018,the week preceding Super Bow12018,

   while Piper and the plaintiff were in Moreno's office with Moreno, Moreno showed the

   plaintiff a video commercial featuring Tom Brady getting a massage and receiving a kiss

   from his son, after which Moreno asked the plaintiff in a salacious manner what he

   thought about the video and how it made him feel.

26. On or around February 27,2018, Moreno, while in his office with the plaintiff, told the

   plaintiff that he had "impure thoughts" about him and that he missed looking at him.

27. On or around February 28, 2018, Moreno once again told the plaintiff that he had impure

   thoughts about him.

28. Later that same day, Moreno asserted that "thankfully, I didn't have another impure

   thought you" referring to the plaintiff.

29. On March 1, 2018, Moreno became more aggressive in making advances toward the

   plaintiff, moving on to physical touching of the plaintiff.

30. On March 1, 2018, Moreno touched the plaintiff on the shoulder without a legitimate

   reason, and then lightly punched the plaintiff's arm.
                                          5
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 6 of 17




31. Moreno, at least several times a week, would make noises at the plaintiff by pursing his

    lips in a sexually demeaning manner and telling the plaintiff that his actions were meant

    to convey his feelings about the plaintiff.

32. Moreno would often leer into the plaintiffls office employing a facial expression and

    body pose in sexually suggestive and menacing manner.

33. The plaintiff was emotionally traumatized by Moreno's advances, physical touching, and

   commentary

34. During the week of February 26, 2018, Moreno told the plaintiff that if he could fire his

   black secretary, Jackie, and replace her with a young blond, long-legged, white woman

   and get away with it, he would.

35. Moreno told the plaintiff that his executive assistant, Jackie, was the size of a "whale"

   when he first went to work for the defendant.

36. On Monday, March 5, 2018, Moreno loudly explained that"we don't need a dago" in this

   department.

37. The plaintiff was repelled by the racist, ageist, and ethnic remarks made by Moreno.

38. Throughout the plaintiff's employment, Moreno constantly belittled the appearance of

   coworkers, especially women, often remarking that they looked "terrible", had "put on

   weight", were "fat", and "should wear more make-up."

39. Moreno would often sexually diminish the female employees,talking about them and

   their outfits in a sexually disparaging manner.



                                          G~
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 7 of 17




40. Piper, was present for and witnessed most of Moreno's demeaning, sexually explicit, and

    racially and gender degrading conduct.

41. On Monday, March 5, 2018, because he could no longer work in the hostile environment

    created by Moreno, and tolerated by Piper, the plaintiff tendered his resignation to Piper.

42. The plaintiff responded to Piper's inquiry and stated that the reason he was resigning was

    because of the hostile environment created by Moreno, and the harassment to which he

    had been subjected by Moreno.

43. Immediately after resigning, the plaintiff was asked to meet with Sal Mancino,the

   defendant's director of human resources and Diana Espinosa, a human resources partner.

44. During the meeting, the plaintiff informed Mancino and Espinosa of the hostile

   environment created by Moreno, and the harassing behavior to which he had been

   subjected by Moreno, compelling him to submit his resignation.

45. On March 22, 2018,Piper left the plaintiff a voicemail informing him of some "recent

   new developments at Stamford" and asked the plaintiff if he would return his call.

46. On returning Piper's telephone call, the plaintiff was informed by Piper that Moreno was

   no longer working for the defendant, and would the plaintiff be open to returning to his

   former position.

47. The plaintiff informed Piper that he was traumatized by his experience with the defendant

   but would consider returning to his former employment.




                                          t7
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 8 of 17




 48. On March 26, 2018, Steve Sakovits, the defendant's chief information officer, contacted

    the plaintiff by text message and asked if he could call plaintiff; plaintiff responded yes,

    Sakovits then called the plaintiff and spoke about plaintiff returning to his employment.

49. On March 27, 2018, the plaintiff spoke with Piper, at Piper's request.

50. During the conversation he had with Piper, the plaintiff expressed certain conditions

    under which he would return to his former employment with the defendant.

51. Piper assured the plaintiff that his conditions for returning to his former position were

    reasonable but that he would have to convey them to Mancino for a decision.

52. On March 28, 2018, Mancino telephoned the plaintiff and told him that the defendant had

    decided not to offer the plaintiff reinstatement to his position, having decided to go in a

    "different" direction."

53. The plaintiff has suffered financially because ofthe hostile work environment and

    harassment to which he had been subjected.

54. The plaintiff has suffered financially because of his constructive discharge.

55. The plaintiff has suffered emotional distress because of the harassment to which he was

    subjected and the hostile work environment within which he was made to work.

56. The plaintiff has suffered emotional distress because of his constructive discharge.

57. The defendant did not extend an offer of re-employment, unconditional or otherwise, to

    the plaintiff.




                                          8
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 9 of 17




 58. The defendant never took meaningful steps to prohibit Moreno from behaving in the

    sexually harassing manner to which he subjected the plaintiff, nor did it prevent Moreno

    from making the racial and ethnic slurs and derogatory comments in the workplace.

 59. The actions of Moreno created a pervasive and hostile work environment characterized

    by unlawful harassment of a sexual nature directed by Moreno at the plaintiff, as well as

    conduct of a gender, racial and national origin demeaning nature, which permeated the

    plaintiff's workplace while working for the defendant.

60. A reasonable person in the plaintiffls position would find the conduct of Moreno to be

    highly offensive.

61. A reasonable person in the plaintiff's position would find that the conduct of Moreno

    would substantially interfere with his or her job performance.

62. After the plaintiff informed the defendant on March 5, 2018, ofthe sexual harassment

    and hostile work environment to which he was subjected, including the sexually

    degrading behavior to which he was subjected by Moreno,the defendant took no

    meaningful action to address the plaintiffs complaints.

63. Because the defendant took no meaningful steps to address the sexually, racially, and

    ethnically hostile work environment in which the plaintiff was made to work, and of

    which the defendant was aware based on its knowledge of Moreno's propensity for such

    illicit conduct, the plaintiff was forced to quit his employment with the defendant.

64. The defendant violated the provisions of Connecticut General Statutes § 46a-60(b)(1),

    when it allowed, and did not address the sexually, racially and ethnically hostile work
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 10 of 17




     environment to which the plaintiff was subjected to exist of which the defendant was

     aware based on its knowledge of Moreno's propensity for such illicit conduct.

 65. From the beginning of his employment with the defendant, the plaintiff was subjected to

     a sexually degrading hostile work environment.

 66. Because of the degrading hostile work environment to which he was continually

     subjected from the very beginning of his employment with the defendant, the plaintiff

     resigned from his position with the defendant on March 5, 2018.

 67. Moreno's degrading behavior was persistent throughout the plaintiff's employment with

    the defendant; he would continually make demeaning comments of a racial, gender and

     ethnic nature.

 68. The plaintiff was subjected to a hostile working environment of a sexually harassing

    nature as well as being subjected to the hostile work environment caused by Moreno's

    incessant racial, gender, and ethnic based derogatory comments to the point such that his

    working conditions become so intolerable that a reasonable person in the plaintiff's

    position would have felt compelled to resign.

 69. The plaintiff's resignation in the face of sexual harassment to which he had been

    subjected as well as being made to work in a hostile environment caused by Moreno's

    incessant racial, gender, and ethnic based derogatory comments was tantamount to an

    actual discharge.




                                          10
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 11 of 17




 VI.    FIRST CAUSE OF ACTION (Unlawful Discrimination in Violation of Title VII
        of The Civil Rights Act Of 1964)

 70-138.The plaintiff realleges and incorporates by reference paragraphs 1-69.

 139.   The actions of Moreno created a pervasive hostile work environment characterized by

        unlawful harassment directed by Moreno at the plaintiff because of the plaintiff's

        gender and permeated the workplace to which the plaintiff was assigned while working

        for the defendant.

 140.   Moreno's behavior in continuously making racially, gender and ethnic demeaning

        comments about employees with whom the plaintiff worked, contributed to the hostile

        work environment within which the plaintiff was forced to work.

 141.   A reasonable person in the plaintiff's position would find the conduct of Moreno to be

        highly offensive.

 142.   A reasonable person in the plaintiffs position would find that the conduct of Moreno

        would substantially interfere with his or her job performance.

 143.   Although Piper was present and witnessed the conduct of Moreno, and the human

        resources department had knowledge of Moreno's propensity for such behavior, the

        defendant took no meaningful action to address Moreno's offensive conduct.

 144.   The plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

        alleged from his treatment by the defendant unless the defendant is enjoined by this

        Court.




                                         11
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 12 of 17




 145.   The plaintiff is now and will continue to suffer emotional distress as a direct result of

        the unlawful harassment to which he was subjected and the hostile environment in

        which he was made to work.

 146.   The plaintiff has suffered economic injury as a direct result ofthe defendant's unlawful

        harassment and the hostile environment in which the plaintiff was made to work, and

        the plaintiff's constructive discharge.

 147.   The plaintiff was subjected to unlawful sexual harassment and a hostile work

        environment which the defendant failed to address.

 148.   The defendant violated the provisions of Title VII of the Civil Rights Act of 1964, as

        amended, when it allowed the plaintiff to be subjected to a hostile work environment

        created by Moreno's racist, gender and ethnic debasing behavior, which resulted in the

        constructive discharge of the plaintiff.

 149.   The defendant violated the provisions of Title VII of the Civil Rights Act of 1964, as

        amended, when,through its inaction, it allowed Moreno to sexually harass the plaintiff.

 150.   The defendant violated the provisions of Title VII of the Civil Rights Act of 1964, as

        amended, when,through its inaction, it allowed the plaintiffto be subjected to a hostile

        work environment.

 VII.   SECOND CAUSE OF ACTION (Unlawful Discrimination in Violation of T'itic
        VII of The Civil Rights Act Of 1964)


 150-218.The plaintiff realleges and incorporates by reference paragraphs 1-69.


                                           12
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 13 of 17




 219.   The actions of Moreno created a pervasive hostile work environment characterized by

        unlawful harassment directed by Moreno at the plaintiff because of the plaintiffs

        gender and permeated the workplace to which the plaintiff was assigned while working

        for the defendant.

 220.   Moreno's behavior in continuously making racially, gender and ethnic demeaning

        comments about employees with whom the plaintiff worked, contributed to the hostile

        work environment within which the plaintiff was forced to work.

 221.   A reasonable person in the plaintiff's position would find the conduct of Moreno to be

        highly offensive.

 222.   A reasonable person in the plaintiff's position would find that the conduct of Moreno

        would substantially interfere with his or her job performance.

 223.   Although Piper was present and witnessed the conduct of Moreno, and the human

        resources department had knowledge of Moreno's propensity for such behavior, the

        defendant took no meaningful action to address Moreno's offensive conduct.

 224.   The plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

        alleged from his treatment by the defendant unless the defendant is enjoined by this

        Court.

 225.   The plaintiff is now and will continue to suffer emotional distress as a direct result of

        the unlawful harassment to which he was subjected and the hostile environment in

        which he was made to work.



                                          13
Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 14 of 17




 226.   The plaintiff has suffered economic injury as a direct result ofthe defendant's unlawful

        harassment and the hostile environment in which the plaintiff was made to work, and

        the plaintiff's constructive discharge.

 227.   The plaintiff was subjected to unlawful sexual harassment and a hostile work

        environment which the defendant failed to address.

 228.   The defendant violated the provisions of the Connecticut Fair Employment Practices

        Act, when it allowed the plaintiffto be subjected to a hostile work environment created

        by Moreno's racist, gender and ethnic debasing behavior, which resulted in the

        constructive discharge of the plaintiff.

 229.   The defendant violated the provisions of the Connecticut Fair Employment Practices

        Act when,through its inaction, it allowed Moreno to sexually harass the plaintiff.

 230.   The defendant violated the provisions of the Connecticut Fair Employment Practices

        Act when,through its inaction, it allowed the plaintiff to be subjected to a hostile work

        environment.


 VIII. PRAYER FOR RELIEF

    WHEREFORE,THE PLAINTIFF PRAYS THAT THIS COURT:

        i. Declare the conduct engaged by the defendant to be in violation of the plaintiffs

           rights under Title VII of the Civil Rights Act of 1964, as amended, and/or the

           Connecticut Fair Employment Practices Act;




                                          14
 Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 15 of 17




        ii. Award plaintiff the equitable relief of lost pay and benefits, together with

           prejudgment interest for the entire period;

        iii. Award the plaintiff the equitable relief of front pay until he reaches retirement

           eligibility;

        iv. Award plaintiff compensatory damages;

        v. Award plaintiff costs and attorney fees; and

        vi. Grant such other and further relief as the Court may deem just and proper.



THE PLAINTIFF REQUESTS A TRIAL BY JURY.


           THE PLAINTIFF —DANIEL J. CORN


           BY/s/ Thomas W.Bucci
                  Thomas W. Bucci
                  Fed. Bar #ct07805
                  WILLINGER, WILLINGER & BUCCI,P.C.
                  855 Main Street
                  Bridgeport, CT 06604
                  Tel:(203)366-3939
                  Fax:(203)337-4588
                  thomaswbucci@outlook.com




                                         15
                          Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 16 of 17                                          EXHIBIT
 EEOC Forrn 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                                      w
                                                                                                                            F-

                                                  DISMISSAL AND NOTICE OF RIGHTS                                            J
                                                                                                                            Q


To:     Daniel J. Cohn                                                                From: Boston Area Office
        3995 Park Avenue                                                                    John F. Kennedy Fed Bldg
        Fairfield, CT 06825                                                                 Government Ctr, Room 475
                                                                                            Boston, MA 02203


                             On behalf of persons) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.7(a))
 EEOC Charge No.                                EEOC Representative                                                   Telephone No.
                                                Amon L. Kinsey, Jr.,
 96A-2018-01411                                 Supervisory Investigator                                             (617)565-3189
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                  The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                  Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                  The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                  Your charge was not timely filed with EEOC; in other words, you waited too long after the dates) of the alleged
                  discrimination to file your charge
                  The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                  The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       X~         Other (briefly state)           Charging Party is pursuing claims in another forum.


                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondents) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act(EPA): EPA suits must be filed in federal or state court within 2 years(3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years(3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                      o,,,,A„ta,/ ,~,~,
                                                                     ~'                                              February 5, 2019
Enclosures(s)                                                         Feng K. An,~                                          (Date Mailed)
                                                                  Area Office Director
cc:                                                                                  Thomas W. Bucci, Esq.
                                                                                     WILLINGER WILLINGER & BUCCI, P.C.
            STAMFORD HEALTH, INC.                                                    855 Main Street
            One Hospital Plaza                                                       Bridgeport, CT 06604
            P.O. Box 9317
            Stamford, CT 06904
         Case 3:19-cv-00281-VLB Document 1 Filed 02/26/19 Page 17 of 17                                  Q     EXHIBIT
                                                                                                         W
                                                                                                         J
                                                                                                         W
                                                                                                         Q
                                                                                                         H

                                                                                                         J
                                                                                                         J
                                                                                                         Q




                                     STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Daniel J. Cohn
COMPLAINANT                                                         CHRO No. 1820515

vs.                                                                 EEOC No. 16A-2018-01411

Stamford Health, lnc.
RESPONDENT

                                      RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONK. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. Ifthis action involves a state agency or official, it may be brought in the Superior Court
forthejudicial district of Hartford.

A copy ofany civil action brought pursuant to this release must be served on the Commission at ROJ ct. ov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE CONIlVIISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONK.GEN.STAT. §46a-103.

The Complainant must brim an action in Superior Court within 90 days ofreceipt ofthis release and with i n two
years of the date of filing the complaint with the Commission unless circumstances tolling; the statute
of limitations are present.



DATE: 12/11/2018                                             __ ~~~n.~.r t +" ~ ~ ~ ~"
                                                            l anya A. Hughes, executive llirector




Service:
Complainant's attorney: tbucci@wwblaw.com
Respondent's attorney: Beverly.Garofalo@jacksonlewis.com
